Order entered February 3, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01534-CR

                 CRISTOFER KAMERONTRELL COLEMAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-59332-T

                                          ORDER
       The reporter’s record was due December 16, 2019. When it was not filed, we notified

court reporter Vearneas Faggett by postcard dated December 18, 2019 that it was past due. We

directed Ms. Faggett to file, by January 17, 2020, (1) the reporter’s record, (2) written

verification that no hearings were recorded, or (3) written verification that appellant had not

requested the reporter’s record. On December 27, 2019, the clerk’s record was filed, containing

appellant’s December 11, 2019 written request for the reporter’s record. To date, the reporter’s

record has not been filed and we have had no communication from Ms. Faggett.

       We ORDER court reporter Vearneas Faggett to file the complete reporter’s record by

February 28, 2020. We caution Ms. Faggett that the failure to file the record by that date may
result in the Court taking whatever action it deems appropriate to ensure this appeal proceeds in a

timely fashion, which may include ordering Ms. Faggett not to sit until the record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; to Vearneas Faggett, official court reporter, 283rd

Judicial District Court; and to counsel for all parties.

                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE